IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40572
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JOSE ALFREDO RESENDEZ-MENDEZ,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-450-1
                      --------------------
                         March 17, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Jose Alfredo Resendez-Mendez appeals his sentence following

his guilty plea conviction for being an alien found illegally

within the United States in violation of 8 U.S.C. § 1326.   At his

sentencing hearing, the district court failed to address

Resendez-Mendez personally and give him an opportunity to make a

statement or provide information in mitigation of his sentence,

as required under Federal Rule of Criminal Procedure 32(c)(3)(C).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40572
                                 -2-

The denial of Resendez-Mendez’s right of allocution requires that

his sentence be vacated and that his cause be remanded for

resentencing.   See United States v. Echegollen-Barrueta, 195 F.3d
786, 789 (5th Cir. 1999).

     Accordingly, Resendez-Mendez’s sentence is VACATED and the

cause REMANDED for resentencing.